AVALS'H, J.
This case was heard upon the motion of the defendant for a new trial, after a verdict for the plaintiff in the sum of two thousand dollars.
It is an action for assault and battery brought by the plaintiff, a woman, against the defendant, alleging that the defendant at eleven o’clock at night broke and entered the house of the woman by breaking a lock in a panel of a door to get into the woman’s tenement, pulled down the chandelier, causing the room to become totally dark, and then assaulted the woman, pulling out considerable hair, according to the testimony of some of the witnesses. The defence was that the man was invited into the house by the woman and while in there the woman attempted to assault him with a broom.
There is a clear conflict of testimony in this case. The plaintiff’s story was substantiated by Dr. McLaughlin and police officers of the City of Wbon-*22socket, who in substance testified as to the condition of the door, the condition of the chandelier and to the hair being pulled from the head of the woman. The jury apparently believed Dr. McLaughlin and the police officers as against the story of the defendant and I cannot say that the jury was not right in so believing.
For plaintiff: John R. 'Higgins, Thomas J. Biatek.
For defendant: Felix A. Toupin.
The amount awarded, two thousand dollars, appeared to me at first blush to be quite high. Upon investigation of the papers I find that there is a prayer for punitive damages in addition to actual damages. At the trial the plaintiff’s counsel requested that the jury be charged on the question of punitive damages and the jury was so charged. There was no request made for a special finding of the jury as to how much was given for actual damages and how much for punitive damages. They awarded a lump sum. I am unable to say just how much of this lump sum so awarded by the jury was for actual damages and how much for punitive damages. Under those circumstances I do not feel that I can disturb the amount awarded.
Motion for new trial denied.